Examiner’s Statement of Reasons for Allowance
Claims 1, 4-11, 14-17, and 20-25 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 05/10/2022.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1, 11, 17, 22, and 24, generally, the prior art of record, United States Patent Application Publication No. US 20210263779 A1 to Haghighat et al. which shows function as a service (FAAS) system enhancements; United States Patent Application Publication No. US 20200201786 A1 to Ouziel et al. which shows a co-existence of trust domain architecture with multi-key total memory encryption technology in servers;  United States Patent Application Publication No. US 20160070658 A1 to Woolley which shows multi-level, hardware-enforced domain separation using a separation kernel on a multicore processor with a shared cache; and United States Patent Application Publication No. US 20090113425 A1to Ports et al. which shows transparent memory-mapped emulation of I/O calls, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “responsive to determining that the requestor is a secure requestor, performing the authorization check, wherein the authorization check comprises a check, based at least in part on a zone security table, to verify that the page belongs to a secure domain that is trying to access the page, wherein the zone security table comprises a secure guest domain identifier, a secure interface control bit, a disable address compare bit, a shared bit, and a host virtual address”; claim 11: “responsive to determining that the requestor is a secure requestor, performing the authorization check, wherein the authorization check comprises a check, based at least in part on a zone security table, to verify that the page belongs to a secure domain that is trying to access the page, wherein the zone security table comprises a secure guest domain identifier, a secure interface control bit, a disable address compare bit, a shared bit, and a host virtual address”; claim 17: “responsive to determining that the requestor is a secure requestor, performing the authorization check, wherein the authorization check comprises a check, based at least in part on a zone security table, to verify that the page belongs to a secure domain that is trying to access the page, wherein the zone security table comprises a secure guest domain identifier, a secure interface control bit, a disable address compare bit, a shared bit, and a host virtual address”; claim 22: “responsive to determining that the requestor is a secure requestor, performing the authorization check, wherein the authorization check comprises a check, based at least in part on a zone security table, to verify that the page belongs to a secure domain that is trying to access the page, and a check to verify that a non-secure entity has not changed a host mapping of the page while the page is resident in the memory, wherein the zone security table comprises a secure guest domain identifier, a secure interface control bit, a disable address compare bit, a shared bit, and a host virtual address”, and claim 24: “responsive to determining that the requestor is a secure requestor, performing the authorization check, wherein the authorization check comprises a check, based at least in part on a zone security table, to verify that the page belongs to a secure domain that is trying to access the page, and a check to verify that a non-secure entity has not changed a host mapping of the page while the page is resident in the memory, wherein the zone security table comprises a secure guest domain identifier, a secure interface control bit, a disable address compare bit, a shared bit, and a host virtual address”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

         21. The computer program product of claim [15]] 17, wherein the method further comprises: 
responsive to the authorization check determining that the secure requestor is authorized, granting the secure requestor access to the page.

                                              Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2022 has been considered by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431